     Case 1:19-cv-01262-DAD-JLT Document 48 Filed 04/13/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES CASEMENT, on behalf of himself             No. 1:19-cv-01262-DAD-JLT
     and others similarly situated,
12
                       Plaintiff,
13                                                    ORDER GRANTING JOINT MOTION TO
            v.                                        VACATE JUDGMENT, VACATE ORDER
14                                                    COMPELLING ARBITRATION AND
     SOLIANT HEALTH, INC.,                            DISMISSING CASE, REOPEN CASE, AND
15                                                    REMAND TO STATE COURT
                       Defendant.
16                                                    (Doc. Nos. 37, 38, 46)
17

18

19          This matter is before the court on the parties’ joint motion and stipulation requesting that

20   the judgment entered in this matter on April 29, 2020 be vacated (Doc. No. 38); the order

21   compelling arbitration and dismissing this case be vacated (Doc. No. 37); and the matter be re-

22   opened and then remanded back to state court. (Doc. No. 46.) Pursuant to General Order No.

23   617 addressing the public health emergency posed by the coronavirus pandemic, the court took

24   this matter under submission to be decided on the papers, without holding a hearing. (Doc.

25   No. 47.)

26                                           BACKGROUND

27          Plaintiff James Casement commenced this class action on August 7, 2019 in Kern County

28   Superior Court on behalf of himself and other non-exempt hourly-paid employees in California,
                                                      1
     Case 1:19-cv-01262-DAD-JLT Document 48 Filed 04/13/21 Page 2 of 4


 1   alleging defendant Soliant Health, Inc., an employment staffing agency, failed to: (1) provide

 2   reporting time pay; (2) pay employees for all hours worked; (3) pay overtime; (4) pay minimum

 3   wage; (5) authorize or permit meal breaks; (6) authorize or permit rest breaks; and (7) furnish

 4   accurate wage statements. (Doc. Nos. 3 at 2; 3-1 at 4–30.) On September 9, 2019, defendant

 5   removed this case to federal court. (Doc. Nos. 1, 2, 3.) On December 10, 2019, plaintiff filed a

 6   First Amended Complaint, asserting the same causes of action and as well as adding a claim

 7   under California’s Private Attorney General Act (“PAGA”), California Labor Code § 2699, et

 8   seq., for civil penalties based on the facts and Labor Code violations alleged in the original

 9   complaint. (Doc. No. 27 at 15–27.) Also on December 10, 2019, defendant moved to compel

10   arbitration on an individual basis relying on an arbitration provision contained in plaintiff’s

11   employment agreement. (Doc. No. 24.) On April 29, 2020, after completing a full round of

12   briefing and holding a hearing on the motion, this court granted defendant’s motion to compel

13   arbitration and dismissed the case pursuant to defendant’s request while the matter was arbitrated.

14   (Doc. Nos. 24, 28, 20, 32, 37.) Judgment was also inadvertently entered in this matter. (Doc. No.

15   38.)

16          On May 26, 2020, plaintiff filed a notice of appeal to the Ninth Circuit. (Doc. No. 41.) In

17   their joint motion now pending before this court, the parties state that while plaintiff’s appeal was

18   pending, they participated in mediation on October 14, 2020 and were able to reach a settlement

19   on behalf of plaintiff, the proposed class, and all aggrieved employees. (Doc. Nos. 46 at 5; 46-1

20   at ¶ 3.) The joint motion further states that in connection with the settlement, the parties
21   stipulated to certify a settlement class including all individuals employed by defendant in

22   California as a non-exempt traveling employee at any time from August 7, 2015 through January

23   3, 2020. (Doc. Nos. 46 at 5; 46-1 at ¶ 4.) Thereafter, the parties agreed to dismiss the pending

24   appeal, and the Ninth Circuit’s order voluntarily dismissing that appeal was entered on January

25   15, 2021. (Doc. Nos. 45, 46 at 5.)

26          The parties now wish to seek court approval of their settlement in state court, and in order
27   to do so, they request that this court vacate the April 29, 2020 judgment under Federal Rule of

28   Civil Procedure 60, vacate the April 29, 2020 order compelling arbitration and dismissing this
                                                       2
     Case 1:19-cv-01262-DAD-JLT Document 48 Filed 04/13/21 Page 3 of 4


 1   case, re-open this matter, and they stipulate to and request that this case be remanded back to state

 2   court. (Doc. No. 46 at 5–7.)

 3                                              DISCUSSION

 4   A.      Vacating the April 29, 2020 Judgment Entered

 5           Federal Rule of Civil Procedure 60(b) permits a district court to relieve a party from a

 6   final order or judgment on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect;

 7   (2) newly discovered evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void;

 8   (5) the judgment has been satisfied . . . or (6) any other reason justifying relief from the operation

 9   of the judgment.” Fed. R. Civ. P. 60(b). Here the parties have provided an adequate basis under

10   Federal Rule of Civil Procedure 60(b) to support vacating the judgment entered on April 29,

11   2020, because it was entered in error and not at the court’s direction. (Doc. No. 38.)

12   B.      Vacating the Order Compelling Arbitration on an Individual Basis

13           The court will adopt the other aspects of the parties’ joint motion and stipulation and will

14   vacate the April 29, 2020 order compelling arbitration of plaintiff’s individual claims and

15   dismissing this case. (Doc. No. 37.) However, the April 29, 2020 order will also be vacated as

16   to plaintiff’s PAGA claim for the additional reason that under California Labor Code § 2698, et

17   seq., PAGA representative actions cannot be waived. Sakkab v. Luxottica Retail N. Am., Inc., 803

18   F.3d 425, 440 (9th Cir. 2015).

19           The court takes this opportunity to express its concern with the way arbitration is

20   sometimes used, with this case serving as an example. Plaintiff commenced this action nearly
21   two years ago, and it has already been sent to four separate forums. Now, this case must be

22   returned to the same court in which it originated, otherwise “the [p]arties will be without a forum

23   within which to pursue preliminary and final approval of the stipulated settlement.” (Doc. Nos.

24   46 at 7; 46-1 at ¶ 7.) While the general merits of arbitration agreements can be debated, in light

25   of what has transpired in this case, it is evident that arbitration multiplied the proceedings for no

26   good reason and at the expense of both the parties’ and the court’s resources. At a minimum, this
27   type of “conduct undermines the public’s confidence in getting a fair shake when arbitration is

28   /////
                                                       3
     Case 1:19-cv-01262-DAD-JLT Document 48 Filed 04/13/21 Page 4 of 4


 1   compelled.” McLellan v. Fitbit, Inc., No. 3:16-CV-00036-JD, 2018 WL 3549042, at *1 (N.D.

 2   Cal. July 24, 2018).

 3           Nonetheless, the court now orders that its April 29, 2020 order (Doc. No. 37) compelling

 4   arbitration on an individual basis and dismissing this case is vacated for the reasons explained

 5   above and that this case be re-opened.

 6   C.      Remanding the Action

 7           Good cause appearing, and pursuant to the parties’ stipulation, this case is remanded to the

 8   Kern County Superior Court.

 9                                            CONCLUSION

10           For the foregoing reasons:

11                  1. The final judgment entered April 29, 2020 (Doc. No. 38), is vacated;

12                  2. The April 29, 2020 order (Doc. No. 37) compelling arbitration of plaintiff’s

13                      claims on an individual basis and dismissing this case is vacated;

14                  3. This case is reopened;

15                  4. Pursuant to the parties’ stipulation, this re-opened case is remanded to Kern

16                      County Superior Court for all further proceedings; and

17                  5. The Clerk of the Court is directed to close this case without entering judgment.

18   IT IS SO ORDERED.
19
          Dated:   April 12, 2021
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                      4
